DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2021, 10/12/2021, 06/03/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-25, 27-29, 31-39 and subsequent dependent claims recites the limitation "the step".  There is insufficient antecedent basis for this limitation in the claim.
Claims 26, 34 and subsequent dependent claims recites the limitation "the operation".  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24-30, 32, 35, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0089992 (Le) in view of US 2015/0258911 (Sugiyama). 

Regarding claim 24, Le teaches a method for controlling operations of components in a battery system (a method of controlling the operations of components in a battery system as shown in Fig. 4A-B) [0048], the method comprising the steps of:
 detecting, a signal indicative of a current state of a bi-stable relay (monitoring information from the vehicle 10 regarding the current state of bi-stable relay 52 in order to determine the next state in terms of opening-closing the bi-stable relay) [0049]; 
receiving, via a controller, the signal detected by the sensor (Fig. 4A-B shows battery control unit BCU 36 which monitors and stores information from the vehicle 10 regarding the current state of the bi-stable relay 52 in order to determine appropriate times to open or close the bi-stable relay 52) [0043, 0049-0050];
 determining a control signal to send to the bi-stable relay based on the current state and a desired state of the bi-stable relay (battery control unit 36 monitors information from vehicle 10 to determine a control signal based on appropriate times to open or close the bi-stable relay based on the current state and a desired state of the bi-stable relay) [0049-0053]; and 
sending, via the controller, the control signal to the bi-stable relay to control operation of the bi-stable relay (battery control unit sends control signal to the bi-stable relay to control open or close operation of the bi-stable relay) [0049].
	However, Le does not explicitly teach a sensor to sense the current state of the bi-stable relay. 
	However, Sugiyama teaches a sensor to sense the current state of the bi-stable relay (Fig. 1 shows current sensor 62 which detects current IB flowing through the main battery MB to the control device 50 thereby indicating the current state of the bi-state relay SMR) [0023, 0030, 0036, 0044]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the sensor as taught by to sense the current state of the bi-stable relay in the controlling operations of the battery system as taught by Le in order to ensure that the controlling operations of the battery are effectively executed since it is commonly known in the art to have a sensor sense the state of a bi-stable relay. 


Regarding claim 25, Le teaches further comprising the step of providing power from a primary source to at least one of the sensor, the controller, and the bi-stable relay (battery 28 ie. primary source provide power to bi-stable relay 52 and electrical system 46 comprising battery control unit BCU 36) [0048-0050].

Regarding claim 26, Le teaches wherein the operation of the bi-stable relay is powered by the primary power source (battery 28 ie. primary source provide power to bi-stable relay 52) [0048-0050].

Regarding claim 27, Le teaches further comprising the step of detecting whether the primary source is providing power (determining state of charge of the battery 28 ie. primary source would indicate whether it is providing power) [0042, 0045-0046].

Regarding claim 28, Le teaches wherein when the primary power source is not providing power, the method further comprises the step of providing power from one or more battery cells in the battery system to operate the bi-stable relay (when bi-stable relay 52 is closed the first battery ie. primary power source is not providing power and comprises the step of providing power from second battery 30 ie. one or more battery cells in the battery system to operate the bi-stable realy 52) [0039, 0047-0050].

Regarding claim 29, Le teaches further comprising the step of providing power from the one or more battery cells to open the bi-stable relay and to shut down operation of the one or more battery cells (second battery 30 ie. one or more battery cells powers the bi-stable relay 52 to function to open the bi-stable relay to shut down operation of the second battery 30 ie. one or more battery cells) [0039, 0047-0052].

Regarding claim 30, Le teaches wherein the one or more battery cells provides a higher voltage power than the primary power source [0040, 0046].

Regarding claim 32, Le teaches further comprising the step of sending, via the controller, a second control signal to the bi-stable relay to control operation of the bi-stable relay (battery control unit sends several control signals to bi-stable relay to open or close based on the determination) [0049-0052].

Regarding claim 35, Le teaches further comprising the steps of: storing, in a memory of the controller (battery control unit 36 includes memory 38 and one or more processors 40) [0043], an indication of the state of the bi-stable relay based on the signal indicative of the current state of a bi-stable relay (battery control unit 36 controls the states of the bi-stable relay 52 [0049-0050]; and updating the indication of the state of the bi-stable relay upon switching the state of the bi-stable relay thereby storing the current state of the bi-stable relay and determining the future state of the bi-stable relay) [0046-0052].

Regarding claim 39, Le teaches further comprising the step of receiving, a signal indicative of a state of the bi-stable relay (battery control unit sends control signal to the bi-stable relay to control open or close operation of the bi-stable relay) [0049].
However, Le does not explicitly teach a sensor to sense the current state of the bi-stable relay. 
	However, Sugiyama teaches a sensor to sense the current state of the bi-stable relay (Fig. 1 shows current sensor 62 which detects current IB flowing through the main battery MB to the control device 50 thereby indicating the current state of the bi-state relay SMR) [0023, 0030, 0036, 0044]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the sensor as taught by to sense the current state of the bi-stable relay in the controlling operations of the battery system as taught by Le in order to ensure that the controlling operations of the battery are effectively executed since it is commonly known in the art to have a sensor sense the state of a bi-stable relay. 

Claim(s) 31, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0089992 (Le) in view of US 2015/0258911 (Sugiyama) further in view of WO 2011/064012 (Robert).

Regarding claim 31, Le teaches further comprising the step of sending, via the controller to allow the bi-stable relay to close (battery control unit 36 allows the bi-stable relay to close) [0049-0052].
	However, Le and Sugiyama does not teach a pre-charge signal to close a pre-charge circuit. 
	However, Robert teaches a pre-charge signal to close a pre-charge circuit (Fig. 1 shows pre-charge circuitry comprising resistor 14 and switch 14) [Page 5 paragraph 3-4].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have a pre-charge signal to close a pre-charge circuit as taught by Robert in order to reduce leakage and produce stable output and thereby increasing the reliability and lifespan of the bi-stable relay and the electric components. 



Regarding claim 33, Le and Sugiyama teaches method of claim 24.
However, Le and Sugiyama does not teach further comprising the steps of:
 receiving, via the controller, a signal indicative of a fault condition to the bi-stable relay; 
opening the bi-stable relay based on the signal indicative of the fault condition; and 
disconnecting one or more battery cells from a bus.
	However, Robert teaches receiving, via the controller, a signal indicative of a fault condition to the bi-stable relay; opening the bi-stable relay based on the signal indicative of the fault condition; and disconnecting one or more battery cells from a bus (when a fault or error is detected in the relay 11-12 ie. bi-stable relay the relays 11-12 are open based on the fault or error and thereby the battery is disconnected) [Page 5 paragraph 3-4].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to open the bi-stable relay in response to a fault condition and thereby disconnecting the battery as taught by Robert in order to ensure that the circuit is thereby protected and no user is hurt due to the fault conditions. 

Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0089992 (Le) in view of US 2015/0258911 (Sugiyama) further in view of WO 2011/064012 (Robert) and US 2014/0347013 (Kim). 

Regarding claim 34, Le teaches wherein the bus includes one or more strings (Fig. 4A-B shows bus including one or more strings).  
However, Le does not teach wherein the method further comprises the steps of controlling, via a string management unit (SMU) of the controller, the operation of the one or more battery cells on a string that couples the one or more battery cells between sides of the bus.
	However, Kim teaches wherein the method further comprises the steps of controlling, via a string management unit (SMU) of the controller (Fig. 3 master control unit 1634, control unit 1624), the operation of the one or more battery cells on a string that couples the one or more battery cells between the sides of the bus (the master control unit 1634 sends cell balancing signals to the control unit 1624 to carry out cell balancing on the battery cells 181) [0065].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the steps of controlling the operation of the one or more battery cells on a string that couples the one or more battery cells between the sides of the bus as taught by Kim in order to balance the cells of the battery thereby ensuring that the capacity of the battery to supply power is monitored and the battery is connected and disconnected accordingly to ensure uninterruptible power supply. 


Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0089992 (Le) in view of WO 2011/064012 (Robert). 

Regarding claim 37, Le teaches method of claim 36.
However, Le does not teach further comprising the steps of: receiving a first signal indicative of a fault condition; controlling operation of the bi-stable relay using power from the one or more battery cells based on the first signal indicative of the fault condition; and disconnecting the battery cells in the event of the fault condition using power from the one or more battery cells to operate the bi-stable relay.
However, Robert teaches further comprising the steps of: receiving a first signal indicative of a fault condition; controlling operation of the bi-stable relay using power from the one or more battery cells based on the first signal indicative of the fault condition; and disconnecting the battery cells in the event of the fault condition using power from the one or more battery cells to operate the bi-stable relay (when a fault or error is detected in the relay 11-12 ie. bi-stable relay the relays 11-12 are open based on the fault or error and thereby the battery is disconnected) [Page 5 paragraph 3-4].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to open the bi-stable relay in response to a fault condition and thereby disconnecting the battery as taught by Robert in order to ensure that the circuit is thereby protected and no user is hurt due to the fault conditions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 36, 38, 40  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2016/0089992 (Le).

Regarding claim 36, Le teaches method for controlling operations of components in a battery system (method of controlling operations of components in a battery system as shown in Fig. 4A-B) [0048], the method comprising the steps of: 
receiving, via a controller, power from a primary source (battery control unit 36 controls receiving power from battery 28 ie. primary source) [0042-0050];
 receiving, via the controller, power from one or more battery cells on a string (battery control unit 36 controls to receive power from battery 30 ie. one or more battery cells on a string) [0036, 0042-0056]; 
controlling, via the controller, operation of a bi-stable relay using power from the primary source to electrically connect or electrically disconnect the one or more battery cells (battery control unit 36 controls operation of bi-stable relay using power from battery 28 ie. primary source to electrically connect or electrically disconnect the one or more battery cells) [0047-0051]; and
 controlling, via the controller, operation of the bi-stable relay using power from the one or more battery cells in an event where the primary source does not provide power (bi-stable relay 52 is controlled use power from battery 30 ie. one or more battery cells in an event to remove the first battery 28 ie. primary source thereby not providing power) [0049-0052].



Regarding claim 38, Le teaches further comprising the step of disconnecting the bi- stable relay during the event where the primary source does not provide power (bi-stable relay 52 is open to remove the first battery 28 ie. primary source thereby not providing power) [0052].



Regarding claim 40, Le teaches further comprising updating an indication of a state of the bi-stable relay stored in a memory of the controller after operating of the bi-stable relay (battery control unit 36 includes one or more memory 38 and processor 40 which makes decisions regarding operating bi-stable relay thereby storing the state of the relay) [0043, 0049-0050].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836